Citation Nr: 9901194	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to residuals of a shrapnel wound (SW) to the 
right leg with injury to Muscle Group (MG) XI and metallic 
foreign bodies, fibula, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to February 1946.

Initially, the Board of Veterans Appeals (Board) notes that 
the evidence of record raises an additional claim for service 
connection for a SW to the right thigh.  This issue is 
referred to the regional office (RO) for further 
clarification and/or adjudication.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his residuals of a SW 
to the right leg with injury to MG XI and metallic foreign 
bodies, fibula, are more disabling than currently evaluated, 
and that he deserves a rating in excess of 10 percent for 
this service-connected disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for residuals of 
a SW to the right leg with injury to MG XI and metallic 
foreign bodies, fibula.



FINDING OF FACT

The residuals of a SW to the right leg with injury to MG XI 
and metallic foreign bodies, fibula, are manifested by 
symptoms that do not more nearly approximate moderately 
severe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a SW to the right leg with injury to MG XI and 
metallic foreign bodies, fibula, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.54, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veterans disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
residuals of a SW to the right leg with injury to MG XI and 
metallic foreign bodies, fibula, evaluated as 10 percent 
disabling, in a rating decision of November 1968, based on 
service medical records, processing affidavits dated in 
August 1945 and January 1946, and September 1968 Department 
of Veterans Affairs (VA) medical examination.  

A review of the service medical records reveals that the 
veteran was treated in April 1945 for wound, penetrating, 
multiple, right side of body, mild, involving only skin and 
subcutaneous tissues, accidentally incurred when the veteran 
was struck by a fragment of a booby trap.  A processing 
affidavit from August 1945 reflects that the veteran reported 
mine injuries incurred on April 12, 1945, and a processing 
affidavit in January 1946 indicates that the veteran reported 
no wounds or illnesses incurred during his period of military 
service.  A WD AGO Form 53-98 noted wounds received in action 
to the head and both legs on April 12, 1945, as a result of 
enemy land mines.  

A discharge summary from the Veterans Memorial Medical Center 
reflects that the veteran was hospitalized in June 1968 for 
generalized arteriosclerosis, arteriosclerotic heart disease, 
coronary insufficiency, cardiac functional capacity, and 
hypercholesteremia.  Examination at this time of the 
extremities indicated no edema and the presence of linear 
abrasion over the left knee.

VA medical examination in September 1968 revealed that the 
veteran reported a history of multiple SWs over his body, but 
that he was unable to point to any specific scar.  He further 
reported that he could feel a metallic foreign body in his 
head at the parietal region.  Examination revealed a SW scar 
on the lateral aspect of the middle distal third of the right 
leg, nondepressed, nonadherent, nonpainful, and measuring 1/2 
inch by 3/8 inch.  There was no atrophy of the right leg and 
no finding of any limitation of motion of the right knee and 
ankle.  X-rays were interpreted to reveal negative findings 
as to the tibia and fibula, and a single comma-shaped 
metallic foreign body, measuring approximately 2 millimeters 
was observed embedded in the cortex laterally, just below the 
junction of the middle and distal third of the fibula.  The 
diagnosis was bilateral hyperopia; residual of appendectomy 
with healed scar in the right iliac region; mild 
arteriosclerosis; residual of SW of the right leg; healed 
scar; muscle injury involving the peroneus longus muscle, MG 
XI; and metallic foreign body of the right fibula.

Discharge summaries from the Veterans Memorial Medical Center 
reflect that the veteran was hospitalized in May and June 
1969 for generalized arteriosclerosis, arteriosclerotic heart 
disease, coronary insufficiency, cardiac functional capacity, 
hyperopia, presbyopia, trichuriasis, and dental caries.  They 
also reflect that the veteran was hospitalized for coronary 
insufficiency, pterygium, and dental carries in May 1970, and 
for acute epididymitis and right pneumonitis in January and 
February 1971.  A July 1970 medical statement from Dr. L. 
indicates that the veteran was under this physicians care 
and complained of pain over his right leg which Dr. L. found 
to be probably due to post-traumatic arthritis.

At a personal hearing in January 1991, the veteran testified 
that sometimes his right leg would become swollen and he 
could hardly walk (transcript (T.) at p. 1).  The veteran 
further indicated that the inability to walk prevented him 
from doing light household chores, and that he would take 
medicine for the pain (T. at p. 1).

An outpatient treatment record from San Francisco General 
Hospital Medical Center for June 1994 reflects diagnoses, 
which include gout.  An outpatient treatment record from this 
facility for October 1995 reflects diagnoses which include 
gout in remission.

A March 1996 VA muscles examination indicated that the 
veteran reported that he was peppered with shrapnel 
during World War II, and that the most serious injury 
involved the right knee.  He further reported that his right 
knee continued to bother him and that besides the pain, there 
was numbness in the right leg.  He had no knowledge of 
any muscle loss or injury to the fibula.  Examination 
revealed that the veteran pointed to the right knee as his 
troublesome area.  The right knee was found to be somewhat 
deformed, perhaps indicating the development of degenerative 
joint disease (DJD).  There was no swelling and it was noted 
that the veteran was reluctant to move his knee through a 
full range of motion, with extension at 25 degrees and 
flexion to about 100 degrees.  There was some crepitus as the 
veteran moved through that range of motion, and the drawers 
sign appeared negative.  

Examination of the rest of the right lower leg revealed no 
loss of any muscle tissue whatsoever, and no other scars were 
observed.  The veterans calf muscle was fully formed and 
intact.  X-rays of the right knee were interpreted to reveal 
multiple small metallic densities in the soft tissues of the 
distal thigh, particularly laterally and posteriorly.  X-rays 
of the right tibia and fibula were interpreted to reveal 
small metallic fragments adjacent to the distal one third of 
the fibula and the midshaft of the tibia and fibula, without 
evidence of an old fracture.  The overall diagnosis was 
history of shrapnel wound to the right lower leg which was 
claimed by the veteran to be near the knee that was 
troublesome, and multiple metallic densities in soft tissue 
without evidence of muscle loss in the lower leg.

March 1996 VA neurological examination revealed that the 
veteran reported that he was discharged from the military in 
February 1946 with a medical discharge.  The veteran further 
reported that he suffered multiple shrapnel wounds all 
over in 1946, and that the most severe wounds were in the 
right lower extremity.  He did not know whether there were 
any fractures.  Since that time, he had had difficulty with 
the right leg because the right knee would become numb, and 
that he would fall when the right leg would give way.  He 
also noted that there was some weakness in the right leg all 
the time, and that he also had some balance difficulty 
because of the problems with his right leg.  He reportedly 
had some arthritic complaints with respect to his hands, 
knees, and feet.

Examination revealed no definite dysarthria or aphasia, and 
that deep tendon reflexes were 1-2+ equal at the knees, and 
trace to 1+ equal at the ankles.  Motor strength appeared to 
be slightly decreased in the right lower extremity at the 
toe, ankle and knee.  Position sense was decreased at the 
right toe, but it was noted that the responses were 100 
percent wrong.  The veterans gait was slow with a slight 
limp on the right lower extremity due to somewhat stiff 
movement with that extremity.  He could not walk on his heel 
or toes on the right, and could not do a deep knee bend due 
to the difficulty with the right lower extremity.  Small 
well-healed superficial scars were seen over both lower 
extremities.  The examiner noted that since the veterans 
shrapnel wounds, the veteran had reportedly had numbness and 
weakness around the right knee.  The examiner concluded that 
while examination revealed some weakness in the knee and hip 
and a band of sensory deficit, there were no reflex 
differences or atrophy, and the position dysfunction in the 
right extremity was 100 percent wrong.  The examiner believed 
that although there might be some local nerve damage causing 
some sensory changes, the possibility of a psychogenic 
overlay should be considered.

Outpatient treatment records from San Francisco General 
Hospital Medical Center for the period of January 1996 to 
April 1997 reflect that in January 1996, the veteran reported 
left ankle pain for the previous three days.  The diagnosis 
included gout which was considered to be controlled and 
inactive, and ankle pain which was probably not gout given 
the lack of associated findings and compliance with 
medication.  In February 1996, the veteran reported a history 
of gout.  In January 1997, there was a history which included 
gout and arthritis, and it was noted that the pain associated 
with arthritis was relieved with certain medication, and that 
the gout was controlled with certain medication.  Gout was 
also one of the diagnoses in April 1997.

August 1997 VA peripheral nerves examination noted that the 
relationship, if any, between arthritis, neurological 
impairment, and residuals of shrapnel wounds was to be 
considered in addition to functional loss due to flare-ups or 
pain on use.  The examiner noted that she had previously 
examined the veteran in March 1996, and that she now had an 
opportunity to review the veterans entire claims file which 
contained treatment records that indicated that the veteran 
sustained multiple shrapnel wounds to the head and 
extremities in April 1945 and that these only involved the 
skin and subcutaneous tissue.  

At this time, the veteran complained of constant pain in the 
right knee, especially in cold weather.  He also complained 
of numbness in the knee for the previous 40 years, and 
weakness in the right leg for years.  Examination revealed no 
definite dysarthria or aphasia, and that deep tendon reflexes 
were 1+ and equal at the knees, and trace only with 
reinforcement at the ankles.  There was weakness at the right 
foot, ankle, and proximally down both lower extremities, with 
the examiner noting some question as to whether the veteran 
was really trying in view of some give way quality to the 
weakness.  There was no definite atrophy and measurements of 
the mid-calves and mid-thighs were equal bilaterally.  Touch 
and pinprick were reportedly decreased in the right leg in a 
band-like pattern that ranged from 7 inches above the knee to 
9 inches below.  Vibratory sensation was noted to be 
decreased at the right toe, ankle, and knee, and position 
sense was decreased at the right toe.  The veterans gait was 
slow and antalgic.  He walked with a cane and there was 
stiffness in the right leg.  He was also noted to be unable 
to walk on his heels, toes, or in tandem, and that he could 
not do a knee bend.  

The examiner concluded that this examination still showed no 
reflex changes or atrophy, but that there was some weakness 
(give-way type?) in the right upper and both lower 
extremities.  The deficit to touch and pinprick was noted to 
extend over a larger area above and below the knee than was 
found at the last examination, which did not appear to be 
anatomic in distribution, and while the examiner also noted 
decreased vibratory sensation and the lack of position sense 
in the right big toe, the impression was still that there was 
no objective evidence for neurological impairment secondary 
to the service-connected shrapnel wounds, and that there was 
some degree of psychogenic overlay.  The examiner further 
noted that the veteran was still under treatment for gout and 
hypertensive arteriosclerotic cardiovascular disease, and 
that these might be contributing to some of his current 
complaints.  It was also noted that electrical studies were 
being ordered, as these had been abnormal in the past; 
however, the examiner indicated that it was not felt that the 
diagnosed femoral neuropathy had an origin in the service-
connected shrapnel wounds.  

August 1997 VA electrodiagnostic studies of the right lower 
extremity were interpreted to reveal no evidence of 
neuropathy, radiculopathy, or plexopathy.

October 1997 VA joints examination revealed the veterans 
history of multiple shrapnel wounds during service throughout 
his entire body, and most particularly his right knee down to 
the ankle.  The veteran further reported he was hospitalized 
at that time for six months and underwent some type of right 
leg surgery, although he was unable to identify surgical 
scars.  He subsequently received intermittent treatment at 
the VA hospital in the Philippines.  The veteran further 
reported that he was now using a cane and analgesic balm on 
his right lower extremity.  He described his right leg as 
very bad, and found it difficult to walk.  He reported 
stocking/glove-type numbness from his toes to his knees.  He 
also reported discomfort in the same area from the right knee 
distally to almost the level of the ankle.  He noted that he 
could walk about a half a mile, was unable to kneel or squat, 
and used his cane when outdoors.  He believed that he was 
losing strength in the right leg, and was having more 
difficulty standing with multiple falls without significant 
injury.  The veteran wore an Ace wrap about his right knee 
and leg almost to the level of the ankle.

Examination revealed that the measurement of the calves at 
the maximum circumference was equal bilaterally.  Measurement 
of the ankles just below the level of the malleoli was 10 1/2 
inches on the right and 10 1/4 inches on the left.  The 
veteran stood on his heels and toes, and did not have an 
antalgic gait.  Examination of the knees was within normal 
limits with motion from 0 to 140 degrees of flexion.  On 
inspection of the ankles, slight fullness of the right ankle 
was noted compared with the left.  There was 25 degrees of 
dorsiflexion, 40 degrees of plantar flexion, 35 degrees of 
supination, and 20 degrees of pronation, bilaterally.  There 
was 5/5 muscle strength in flexion and extension of the 
knees, compared with reexamination, which showed slightly 
decreased sensation on the right side.  The examiner believed 
that the veteran was maximizing his symptoms at that time.  
Further examination of both ankles and knees indicated that 
all major muscle groups of both lower extremities were 
essentially within normal limits.  The dorsalis pedis pulse 
was 1 to 2+, and the examiner was unable to palpate the 
posterior tibialis pulse.  The diagnosis included status post 
shrapnel wound to the right lower extremity.  The examiner 
commented that although the veteran reported continued 
problems with his right lower extremity, physical examination 
was essentially negative.  There was also no evidence of 
significant scars, muscle loss, or significant loss of muscle 
strength, and it was believed that the veteran was maximizing 
his symptoms.  Taking into account the essentially negative 
X-rays except for retained metallic fragments and recent 
negative electromyogram, the examiner could not find any 
significant correlation between the veterans subjective 
complaints and his objective findings, particularly with 
regard to a shrapnel wound which occurred 52 years earlier.

At the veterans hearing before a traveling member of the 
Board in September 1998, the veteran indicated that the pain 
in his right knee began with the discharge of a booby trap 
during military service (T. at p. 4).  After he was 
discharged from service, the veteran continued to receive 
treatment for this disability at the Veterans Memorial 
Hospital in the Philippines, at Fort Miley, San Francisco, 
and at San Francisco General Hospital (T. at p. 5).  The 
veteran indicated that he currently could not walk properly 
and would fall without the help of his cane and his spouse 
(T. at p. 6).  The veteran also noted that the muscle in his 
right leg was weak, he experienced muscle pain or fatigue, 
his leg gave way, he had a loss of strength, and his 
movements were impaired (T. at pp. 6-7).  When the veteran 
walked, he used a cane for support (T. at p. 7).  The veteran 
indicated that his right knee was very weak and that the pain 
was constant (T. at p. 8).  He further indicated that his 
motion in the right knee was limited and that the pain 
extended distally from the knee to the ankle (T. at p. 8).  
There was also constant swelling in the right knee and the 
veteran would regularly use a bandage or ice (T. at p. 9).  

The veteran further noted that a certain scar was painful and 
tender, and that he was capable of walking approximately 50 
meters (T. at p. 9).  He could stand two or three minutes 
without sitting down and could not squat or bend (T. at p. 
10).  The pain would sometimes interfere with his sleep and 
he could not climb stairs (T. at p. 10).  The veteran noted 
that following the incident in service, shrapnel fragments 
were removed from his head and right knee, after which his 
wounds were stitched and he was hospitalized for 
approximately three months (T. at p. 12).  He had not been 
told that he had arthritis in the right knee (T. at p. 13).  
He would usually carry his cane in the right hand (T. at p. 
13).  The veteran also noted that X-rays showed metallic 
fragments were still located in the right thigh (T. at p. 
14).





II.  Rating Criteria and Analysis 

The veterans service-connected residuals of a SW to the 
right leg with injury to MG XI and metallic foreign bodies, 
fibula, have been evaluated as 10 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5311, under the old rating 
criteria for muscle injuries (effective prior to July 3, 
1997), and also under the new criteria for muscle 
injuries which took effect during the pendency of this appeal 
(on July 3, 1997).  Under both the old and new 
criteria, Diagnostic Code 5311 pertains to MG XI, and the 
involvement of muscles which includes the peroneus longus, 
whose function is noted as stabilization of the arch.  The 
disability ratings for slight, moderate, moderately severe, 
and severe MG XI disabilities are noncompensable, 10, 20, and 
30 respectively.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  
38 C.F.R. § 4.56(d), as in effect prior to July 3, 1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, 
objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

A 10 percent evaluation is warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1997).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The Diagnostic Codes under which the instant 
disability is rated (both old and new) are not predicated on 
range of motion alone.  Moreover, the Court has held that 
even when the Board erred in failing to consider function 
loss due to pain, if it did so when the current rating was 
the maximum rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  For reasons set forth below, however, even assuming 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable, it could not change the outcome in this matter.

The Boards review of the results of the earlier VA medical 
examinations in March 1996 reveals that the muscle 
examination of the right leg revealed no loss of any muscle 
tissue whatsoever, that the veterans calf muscle was fully 
formed and intact, and that X-rays of the right tibia and 
fibula demonstrated small metallic fragments adjacent to the 
distal one third of the fibula and the midshaft of the tibia 
and fibula, without evidence of an old fracture.  The overall 
diagnosis was history of shrapnel wound to the right lower 
leg which was claimed by the veteran to be near the knee that 
was troublesome, and multiple metallic densities in soft 
tissue without evidence of muscle loss in the lower leg.  The 
March 1996 neurological examination noted small well-healed 
superficial scars over both lower extremities and the 
veterans complaints of numbness and weakness around the 
right knee.  However, the examiner concluded that while 
examination revealed some weakness in the knee and hip and a 
band of sensory deficit, there were no reflex differences or 
atrophy, and the position dysfunction in the right extremity 
was 100 percent wrong.  The examiner believed that although 
there might be some local nerve damage causing some sensory 
changes, the possibility of a psychogenic overlay should be 
considered.  

Thereafter, an August 1997 VA neurological examination by the 
same VA neurological examiner from March 1996 was still found 
to show no reflex changes or atrophy, but that there was some 
weakness (give-way type?) in the right upper and both lower 
extremities.  However, the deficit to touch and pinprick was 
noted to extend over a larger area above and below the knee 
than was found at the last examination, which did not appear 
to be anatomic in distribution.  In addition, while the 
examiner also noted decreased vibratory sensation and a lack 
of position sense in the right big toe, the impression was 
still that there was no objective evidence for neurological 
impairment secondary to the service-connected shrapnel 
wounds, and that there was some degree of psychogenic 
overlay.  The examiner further noted that the veteran was 
still under treatment for gout and hypertensive 
arteriosclerotic cardiovascular disease, and that these might 
be contributing to some of his current complaints.  It was 
also noted that electrical studies were being ordered, as 
these had been abnormal in the past; however, the examiner 
indicated that it was not believed that the diagnosed femoral 
neuropathy had an origin in the service-connected shrapnel 
wounds.  In fact, the Board notes that the most recent 
electrodiagnostic studies of the right leg in August 1997 
were found to reveal no evidence of neuropathy, 
radiculopathy, or plexopathy.

Finally, the October 1997 VA joints examiner specifically 
determined that there was no evidence of significant scars, 
muscle loss, or significant loss of muscle strength, and that 
taking into account the essentially negative X-rays except 
for retained metallic fragments and the recent negative 
electromyogram, there was no significant correlation between 
the veterans subjective complaints and his objective 
findings, particularly with regard to a shrapnel wound which 
occurred 52 years earlier.

Thus, based on the above, it is clear that recent examination 
has disclosed no current finding of any atrophy, muscle 
hernia, adhesion, or bone, joint or nerve damage with respect 
to the veterans residuals of a SW to the right leg with 
injury to MG XI and metallic foreign bodies, fibula.  
Moreover, although previous examination did demonstrate some 
neurological deficit, these symptoms in addition to other 
symptoms such as possible minimal arthritic changes were not 
specifically associated with the veterans service-connected 
disability of residuals of a SW to the right leg with injury 
to MG XI and metallic foreign bodies, fibula.  

The objective evidence required for a finding of moderately 
severe muscle damage under the old criteria includes: 
evidence of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of the missile 
through important muscle groups; indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance of muscle groups involved in 
comparison to the sound side.  This type of evidence is not 
shown or even closely approximated.  See former 38 C.F.R. 
§ 4.56.  Similarly, the Board finds that the objective 
evidence required for a finding of moderately severe injury 
under the new criteria (entrance and (if present) exit 
scars which indicated the track of a missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side) is 
also not demonstrated.  Consequently, under the old and 
the new criteria, the Board must find that the veterans 
current residuals of a SW to the right leg with injury to MG 
XI and metallic foreign bodies, fibula, do not more nearly 
approximate moderately severe disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.  Clearly, the veterans residuals of a SW to 
the right leg with injury to MG XI and metallic foreign 
bodies, fibula, falls far short of the criteria required for 
a severe evaluation under either the old or new 
criteria.  

The Board also notes that while the veteran has most recently 
testified that a certain scar was painful and tender, the 
Board notes that recent VA medical examination has not 
provided objective findings of sensitivity, pain, and/or 
tenderness related to any scar, and that a scar has also not 
been shown to affect a joint.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 and 7805.  Consequently, a separate 10 
percent rating under either 38 C.F.R. § 4.118, Diagnostic 
Code 7804 or 38 C.F.R. § 4.118, Diagnostic Code 7805 is not 
indicated.  Moreover, since there has been no current finding 
of any neurologic deficit related to this service-connected 
disability, consideration for an increased rating based on 
nerve damage under 38 C.F.R. § 4.124a, Diagnostic Codes 8000-
8914 (1998) is not warranted. 

Finally, the Board has considered the appellants subjective 
complaints with respect to his service-connected disability.  
The objective evidence in this case, however, very 
convincingly indicates that those subjective complaints are 
incongruent with the level of disability due to the service-
connected disorder.  The clear weight of the evidence is 
against the claim and thus the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for residuals of a SW to the right 
leg with injury to MG XI and metallic foreign bodies, fibula, 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
